Ameritas Life Insurance Corp. 5treet / Lincoln, NE 68510 July 1, 2014 VIA EDGAR CORRESPONDENCE Michelle Roberts, Senior Counsel Office of Insured Investments Division of Investment Management Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Carillon Account (1940 Act Registration No. 811-04063) (the "Registrant") Registration Statement on Form N-4 for Advantage VA II and VA II SA Acceleration Request Pursuant to Securities Act Rule 461 Dear Ms. Roberts: The Registrant and the Principal Underwriter, Ameritas Investment Corp., hereby request that the effective date of the above-captioned Registration Statement be accelerated to July 1, 2014. The merger of Ameritas Life Insurance Corp. ("Ameritas") with its direct, wholly owned subsidiary, The Union Central Life Insurance Company ("Union Central"), occurred on July 1, 2014. On this day, the Registrant transferred from Union Central to Ameritas. The change in Depositor and Ameritas' assumption of Union Central's contractual obligations and liabilities are reflected in the Registration Statement. We acknowledge that we are responsible for the accuracy and adequacy of the disclosure in the filing. We have provided all information investors require for an informed decision. Since the Registrant and its management are in possession of all facts relating to the Registrant's disclosure, we are responsible for the accuracy and adequacy of the disclosures we have made. We further acknowledge that: Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and The Registrant may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your consideration and assistance. If you have any questions regarding this acceleration request or the registration, please contact Ann D. Diers, 402-467-7847. Sincerely, On behalf of Carillon Account On behalf of Ameritas Investment Corp. /s/ JoAnn M. Martin /s/ Salene Hitchcock-Gear Name: JoAnn M. Martin Name: Salene Hitchcock-Gear Title: Director, Chair, President & Title: Director, President & Chief Executive Officer Chief Executive Officer Ameritas Life Insurance Corp Ameritas Investment Corp.
